Citation Nr: 0738177	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-29 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The appellant served with the Army National Guard and had 
Active Duty for Training (ACDUTRA) from July 1976 to November 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During her June 2007 hearing, the appellant reported that she 
did not work, and that she received Social Security 
Disability benefits.  The appellant's Social Security 
Administration records are not included in the claims file.  
There is no indication in the record that the RO made any 
attempt to request such records.  The Board notes that copies 
of such records should be requested.  See 38 C.F.R. 
§ 3.159(c)(1) (2007).

Additionally at her hearing, the appellant reported seeing 
the Army doctors a "couple of times" at Fort Jackson while 
serving on ACDUTRA for sores and calluses on her feet.  
Unfortunately, the only service medical records associated 
with the file are the appellant's report of medical history 
and examination upon entrance into active duty, both dated 
February 1976.  An August 2001 response to the RO's initial 
request for service medical records noted that no record was 
found based on the information the RO provided.  The RO was 
requested to submit a "Questionnaire about Military 
Service" in order to further attempt to locate the records.  
It does not appear the RO ever submitted the Questionnaire or 
made any subsequent attempts to locate the appellant's 
service medical records.    

As such, the Records Management Center and the Army National 
Guard should be contacted and requested to send copies, if 
any, of the appellant's service medical records that they may 
have in their possession.  Where, as here, the service 
medical records are unavailable for consideration, through no 
fault of the appellant, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule, is heightened.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

The appellant's available service medical records reveal that 
on her report of medical history dated February 1976, at the 
time of her enlistment, the appellant reported "foot 
trouble."  The examiner commented that the appellant had 
calluses on her feet, but no difficulty walking.  During her 
hearing, the appellant testified that the army boots she wore 
during her ACDUTRA service, rubbed the bottoms and sides of 
her feet, as well as her toes, and resulted in sores and 
calluses on her feet.  She reported that she sought treatment 
for the sores and calluses by an Army doctor in Fort Jackson.  

Post-service medical records reflect diagnoses of chronic 
foot pain secondary to bilateral hallux valgus, bilateral 
osteophyte at the terminal tuft of the first toe, small bone 
island of the left calcaneus bone, and metatarsalgia.  A July 
2004 treatment record also indicated that the appellant had 
surgery related to her foot condition.  None of these records 
provide a nexus between current disability and military 
service.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  Should 
additional evidence be received in response to this remand, 
the RO should consider affording the appellant a VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.	 All efforts should be made to obtain 
the appellant's service medical 
records; including contacting the 
National Personnel Records Center, the 
Army National Guard, or any other 
appropriate agency and requesting that 
they provide any of the appellant's 
service medical records that they might 
retain in their possession.  Associate 
all requests and records received with 
the claims file.  Records, if any, 
should be associated with the claims 
file.  If no service records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  

2.	After obtaining the necessary 
authorizations, the AMC should attempt to 
obtain copies of the appellant's Social 
Security Administration records, 
including any physical examinations 
afforded the appellant.  If the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
appellant of its inability to obtain the 
evidence and request the appellant to 
submit such evidence.

3.	 The appellant should be given additional 
opportunity to present any evidence which 
would tend to establish treatment, 
manifestations or diagnosis of foot 
pathology during service or a nexus 
between current disability and military 
service.   

4.	After any available records are 
associated with the claims file, the RO 
should consider whether the appellant 
should be afforded a VA examination to 
determine the etiology of her current 
bilateral foot condition and its 
relationship to military service.  The 
claims folder should be reviewed by the 
examiner prior to the examination of the 
appellant.  All indicated studies should 
be provided.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent or better 
chance) that the appellant's current 
bilateral foot condition is related to 
any aspect (including injury) of her 
ACDUTRA service, to include whether any 
pre-existing disorder increased in 
severity beyond natural progression 
therein.  A complete rationale for any 
and all opinions provided must be made.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



